 514DECISIONSOF NATIONALLABOR RELATIONS BOARDTexstar Plastics Division of Texstar CorporationandSheetmetalWorkers' International Association,AFL-CIO,LocalUnionNo.18.Case16-CA-3128May 17, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn March 11, Trial Examiner David S. Davidsonissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.Thereafter, theRespondent and theGeneral Counsel filed exceptions to the Trial Ex-aminer'sDecision, andthe General Counsel filed abrief in support of his exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Texstar Plastics Division ofTexstar Corporation, Grand Prairie, Texas, its of-ficers,agents, successors,and assigns, shall take theaction set forth in the Trial Examiner'sRecom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON,Trial Examiner:Pursuant tocharges filed on October 11, 1967, by SheetmetalWorkers'InternationalAssociation,AFL-CIO,Local Union No. 18, hereinafter referred to as theUnion, a complaint was issued on November 29,1967, alleging that Respondent violated Section8(a)(3) and (1) of the Act by discharging DeWittC.Williams on October 10, 1967, because of hisunionor concerted activities.' In its answer,Respondent denies the commission of any unfairlabor practices.A hearing was held before me in Fort Worth,Texas, on January 18, 1968. At the close of thehearing oral argument was waived and the partieswere given leave to file briefs which have beenreceived from the General Counsel.Upon the entire record in this case and from myobservation of the witnesses and their demeanor, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a Texas corporation, maintains itsoffice and principal place of business in GrandPrairie,Texas, where it is engaged, among otherthings, in the business of manufacturing plasticproducts. During the year preceding issuance of thecomplaint, a representative period, in the courseand conduct of its business Respondent sold anddistributed products valued in excess of $500,000,of which products valued in excess of $50,000 wereshipped directly to points outside the State of Tex-as. I find that Respondent is an employer engagedin commerce within the meaning of the Act andthat assertion of jurisdiction is warranted.11.THE LABOR ORGANIZATION INVOLVEDSheetmetalWorkers'InternationalAssociation,AFL-CIO, Local Union No. 18, is a labororganiza-tion within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsDeWitt C. Williams was employed by Respon-dentas an inspectorfrom August 14 to October 10,1967, when he was discharged for threatening a fel-low employee.IA later charge against Respondentwas filed byInternational Union,Allied IndustrialWorkers of America, AFL-CIO, in Case 16-CA-3148allegingthat in May 1967Respondent engaged in a separate violation ofSection 8(a)(I) of theAct. OnDecember29, 1967, theRegional Directorissued an Order ConsolidatingCases,Amended Consolidated Complaint,and Noticeof Hearingin Cases 16-CA-3128and 3148,consolidating bothcases forpurposes of hearing and decision At the opening of the hearingherein, a motionof counsel for the GeneralCounselwas granted severingCase I6-CA-3148 and continuing it indefinitely on the ground that theprincipal witness in support of the allegations based on the charge in thatcase was hospitalizedand unavailable to testify for an indefinite period.Hearing proceeded on the allegations set forth in the original complaint inCase '16-CA-3128171 NLRB No. 72 TEXSTAR PLASTICS DIVISION OF TEXSTAR CORP.515On October 6, 1967, Donald Alexander, anotheremployee, was discharged. Alexander's dischargeled to conversation between Williams, Alexander,and Union Representative Biggert, as a result ofwhich on October 9, 1967, Williams distributedpackets of union literature to about 10 other em-ployees who entered the plant about a half an hourbefore the start of their shift. During the day theyandWilliamsdistributedunion literature andauthorization cards to other employees, and about40 signed authorization cards were returned to Wil-liams.'During the morning while Williams was inthe tooling department to inspect a mold, employeeRay Barham approached him. Barham told Wil-liams that he understood Williams had been passingout union cards and that he wanted to be on the or-ganizing committee. Williams replied that there wasno committee other than Williams but that if Bar-ham wanted to help he would welcome it. Williamstold Barham that he did not want to discuss thematter in the working area but that if Barhamwould come to his home that evening, he would beglad to go over the entire matter with him andwould introduce him to Biggert who was in chargeof the campaign. Barham replied that he would nothave a car available and asked Williams to come tohis house.That night Williams went to Barham's home arriv-ing shortly before 9 p.m.:3 After some preliminaryconversation unrelated to the Union, Williams gaveBarham copies of the literature that had been dis-tributed in the plant and some blank authorizationcards. Barham read the literature and made somecomments about it. Barham then told Williams thathe wanted to be a steward in the Union. Williamsreplied that he had no authority to appoint Barhamto anything and that he believed stewards would beelected by the union members. He told Barham thatif there were any other arrangements he wouldhave to talk to Biggert about them as Williams didnot know about them.Williams told Barham that if he really wanted toget in on the union campaign, it would be a goodtime for him to sign an authorization card. Williamshanded him a card. Barham filled the card out,signed it, and handed it back to Williams.At some time after 10 p.m. Barham's wifereturned home from work and after being in-troduced to Williams made coffee for Barham andWilliams in the kitchen where they were sitting.About this time Barham asked Williams if he couldsee the cards of the employees who had signed upfor the Union, some of which Williams had in hisshirtpocket.Williams told Barham that he hadgiven his word that the cards would only be shownto the union organizer and the Labor Board andthat he could not break a confidence. Barhamasked Williams what he would do if Barham tried totake the cards away from him. Williams replied thathe had a tear gas gun with him and that he wouldtake it out, shoot it, grab his cards, and run. Wil-liams took the gun out of his pocket, removed theshells from it, and showed them to Barham and hiswife.' Barham's wife told him he had nothing tofear and could put it away.' Williams put the gunback in his pocket and they continued to talk abouttheUnion. Barham told Williams he wanted toassist him in the campaign and to talk to Biggert thenext night to find out if Barham could be a unionsteward. Williams left before 11 p.m.The following morning, October 10, Williams en-countered Barham in the toolroom. Barham toldWilliams that he was afraid he was going to lose hisjob and that his boss and the whole front officeknew he had been passing out literature for theUnion. Barham said he did not want to get involvedwith the Union any further and walked off.Also that morning around 8 a.m., Harry Stephen-son, manager of manufacturing for the plastics divi-sion, visited the toolroom. Chandler, an uncle ofBarham and a toolroom employee, told Stephensonthat Barham was in trouble, seemed afraid, andwanted to talk to Stephenson. Stephenson askedChandler what it was all about, but Chandlerreplied that he could not tell him and that Stephen-son should ask Barham. Stephenson went to Bar-ham and asked what he could do for him. Barhamtold him that there was union activity in the plant,that he had tried to find out what it was, that he be-lieved that his life was in jeopardy, and that hewanted to talk to Stephenson about it. Stephensonasked Barham to come into his office and tell himwhat it was all about.In the office, Barham told Stephenson that hehad learned that there was a union movement inthe plant to which he was opposed because he hadseen the union make trouble for people in plantswhere they worked. Stephenson asked Barhamwhat his problem was, and Barham replied that hehad made arrangements with Williams to come tohis home Stephenson asked whether Barham hadinvitedWilliams. Barham replied that Williams hadsaid he would come Barham told Stephenson thatWilliams had arrived about 8:45 and remained for 2hours. At this point Stephenson asked Barham whyhe was afraid and what was the matter with him.6Barham replied that while he was talking to Wil-liams at his home, Williams had pulled a DerringerIt is not clear from the evidence whether or not the employees' distribu-tion of literature came to the attention of any of Respondent's supervisorsat this time'For reasons set forth in my concluding findings below, I have creditedWilliams' version of his visit to Barham's home, which was not contradictedby any other testimony'Williams testified that the gun was a Derringer which looked like onewhich shoots live ammunition The tear gas shells looked like blanks andhad no lead bullets at their ends He testified that he removed the Derringerfrom the glove compartment of his car before entering Barham's housebecause he was uncertain of the safety of Barham's neighborhood'Williams testified that Mrs Barham laughed as she said this and Bar-ham grinned" Stephenson testified that at this point he noticed that Barham µassquirming and was picking up things on Stephenson's desk, turning themaround, and putting them down353-177 0 - 72 - 34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDand said that those who crossed him would end upon their head in a ravine in Dallas.Stephenson interrupted Barham at this point andcalled his secretary in to take down what Barhamhad said.He also telephoned Personnel ManagerRon Reitz and told him what was happening. Reitztold him to go ahead and find out what Barham hadto say.Stephenson asked Barham to start at thebeginning and tell him everything that had hap-pened.Barham proceeded to do so with Stephen-son interrupting him from time to time to ask if hewas certain that he had said what he wanted to.After the statement was typed,Barham read it overtwice,and signed it in thepresenceof Stephenson'ssecretary who notarized it.In the statement Barham set forth that he hadlearned thatWilliams was the organizer for theUnion,that he had approached Williams, that Wil-liams had wanted to come to his house to talk tohim, that Barham's purpose was to get the literatureand expose Williams for the sake of Respondentbecause he was opposed to unions, that he un-dertook Williams'exposure voluntarily,and that hesigned a card and agreed to pass out literature inorder to accomplish his objective.The statementalso set forth what Barham had learned from Wil-liams about the organizing campaign at his homeand in its critical portion read as follows:While at my house we discussed handing outthis propaganda,and I asked him how wouldhe know whether or not he was handing it tosomeone that would not incriminate him, forinstance,what if I grabbed this out of yourpocket and tore it up and took all the literatureand exposed you? What can you do about it?(The reason I said this was to point out that hemight confront somebody that would do thisand would expose him.) When I finished sayingthis,he reached in his pocket and pulled a twoshell Deeringer[sic] 38 calibre and said "any-body that crossed him would wind up on hishead off in a ravine somewhere in Dallas."(This is a figure of speech.)My wife,Stephane,was present at this time.Whether you can callthis a threat toward me, I don't know. I wasabout to grab the card out of his pocket then-but didn't. I asked what was the purpose ofbringing this gun into my house, and he saidthat since I lived on a street that was only twoor three blocks long he didn't want to run intoa dead-end. This was the excuse he gave forcarrying the gun into my house.After signing the statement, Barham askedStephenson how he was going to protect Barhamand his wife. Stephenson replied that he did notknow but they would do everything they could.Shortly before noon, Stephenson took Barham'sstatement and met with Personnel Manager Reitz,PlasticsDivision President Ray Goudeau, QualityControl Chief Masters, and Corporate Director ofIndustrialRelationsDaveMurray." Stephensongave Murray the notorized statement to read, andStephenson,Reitz, and Goudeau expressed theopinion toMurray thatWilliams should bedischarged.Murray told them that he agreed withthem.' A question was raised as to talking to Wil-liams about the incident, and Murray advisedagainst it.10Murray recommended that Williams bedischarged in the presence of an armed guard hiredfrom the detective service which provided Respon-dent with plant protection service at night." Thedecisionwas then made by those present todischarge Williams.About 5:10 that afternoon, Quality Control ChiefMasters, who was Williams' supervisor, went toWilliams' desk and asked Williams to accompanyhim to the office.12 They went to the office of Per-sonnel Manager Ronald Reitz. In addition to Reitzthere was an armed guard sitting in the office. ReitztoldWilliams that he had been there for less than60 days, was on probation,13 and was being ter-minated as of that moment for threatening an em-ployee.Williams replied that he had neverthreatened or had an argument with anyone in theplant and that if Reitz would bring the person in hispresence he would tell him he was lying to his face.Reitz did not send for the employee or reveal hisidentity toWilliams." Reitz gaveWilliams twochecks for pay that were due him and told him thathe was terminated for threatening an employee.Williams replied that he knew he was not beingfired for inefficiency because Masters had told himhe was doing good work and that since Reitz woulditwas some time after 9 a in when the statement was takenOf those who attended the meeting, only Stephenson had spokendirectly with Barham" Stephenson testified that he favored the discharge of Williams becauseitwas possible that Williams could threaten someone else,he was notaware whether Williams was capable of carrying out the threat, and he didnot want to take a chance He testified that Williams' union activities didnot influence his determinationMurray testified that he concurred in thedischarge because a threat was made with a gun and the fact that union ac-tivity was mvolsed had nothing to do with it Reitz also testified that hisdecision was based on Williams' threat and not on his union actn dies"'This advice was followed Murray testified that his reason for advisingagainst talking to Williams was that guns should not be carried and theywere not going to place themselves at the mercy of anyone who might becarrying one.He testified that while he would not always take the word ofone employee without further investigation,he did so in this case becauseBarham'%wife was present at the time of the threat and he believed Barhamwas willing to make his wife available for questioning He testified also thathe had confidence in Barham's statement because of the length of Bar-ham's employment, because on the basis of experience of others with himthey believed him to he truthful, and because Barham was highly upset Hetestified also that where preservation of life was concerned, they could notgamble He testified that he believed that if they treated Williams unfairly,Williams had recourse through the law" Murray also arranged through Reitz with the detective service to placea guard at Barham's home on the night of October 10, to check Barham'shome from time to time thereafter, and to ramain on call by Barham for ap-proximately 2 weeks1dWilliams' testimony as to the events immediately surrounding hisdischarge is uncontradicted and creditedRespondent had a 90-day probationary period for all new employees" Reitz said something to the effect that Williams was uncertain as to hiswords TEXSTAR PLASTICS DIVISION OF TEXSTAR CORP.517not bring in the person who had said Williamsthreatened him, Williams knew he was being firedfor union activities." Reitz told the guard to escortWilliams off the premises and asked Williams if hehad any personal belongings he wanted to get. Wil-liams replied that he did. Reitz then accompaniedthe guard, Williams, and Masters back to Williams'desk.At his desk Williams started to pick up a folderand his briefcase, in which he had placed about 70signed union authorization cards earlier in the af-ternoon and which he had left closed on his desk.Reitz told Williams that he wanted to see what wasin the briefcase and the folder to see if he had anycompany property and that if Williams would notopen them, he would ask the guard to do so. Wil-liams replied that it was strictly personal unionmaterial but opened the folder and showed it toReitz. He then picked up his briefcase and noticedthat it was opened. Williams checked its contentsand discovered that the signed authorization cardswere gone. Williams told Reitz that he was missinga number of cards. Reitz made a remark andgrinned.'6Williams asked Reitz if he could explaintoMasters where his work stood and proceeded todo so. Williams then asked Masters if he couldtelephone his wife to come pick him up at theplant.He went to the telephone accompained byMasters, Reitz, and the guard. As he started to dialon the company telephone to get an outside line,Reitz grabbed the telephone from his hand and toldWilliams he would not be reporting to his unionfrom that telephone. Williams told Reitz he was try-ing to call his wife and not the Union. Reitz com-mented that his telephone number was a "CR"number." Williams said he was sorry and was nottrying to call anyone but his wife. Williams thencompleted the call. Williams asked Masters if hecould wait there until his wife came. Masters as-sented.After speaking with Masters for a while,Williams shook hands with Masters and the guard,and left.B.Concluding FindingsInN.L.R.B. v. Burnup and Sims, Inc.,379 U.S.21, the question before the Supreme Court waswhether the discharge of an employee based on hisemployer's honest but mistaken belief that an em-ployee had engaged in misconduct in the course ofconcerted union activity violated Section 8(a)(1)of the Act. In that case two employees undertookto organize their fellow employees. The employer'ssuperintendent was informed by another employeethat the two organizing employees had told himwhile soliciting hismembership that the unionwould use dynamite to get in if the union did notacquire the necessary authorizations. The employerdischarged the two organizing employees becauseof these alleged statements. The Board had foundthat in fact the charges against them were untrueand that they had made no threats against the em-ployer's property.The Court held that the discharges in these cir-cumstances violated Section 8(a)( I) of the Act,"concurring in the well-settled holdings of the Boardthat regardless of an employer's motive, Section8(a)(I) "is violated if an employee is dischargedfor misconduct arising out of a protected activity,despite the employer's good faith, when it is shownthat the misconduct never occurred." 379 U.S. 23.In upholding the Board, the Court noted that theBoard's rule was in conformity with the policy be-hind Section 8(a)(1), for "Union activity often en-genders strong emotions and gives rise to active ru-mors. A protected activity acquires a precariousstatus if innocent employees can be dischargedwhile engaging in it, even though the employer actsin good faith. It is the tendency of those dischargesto weaken or destroy the Section 8(a)(1) right thatis controlling.We are not in the realm of manageri-al prerogatives. Rather we are concerned with themanner of soliciting union membership over whichthe Board has been entrusted with powers of sur-veillance." 379 U.S. 23-24.On the record before me, the principle affirmedby theBurnup and Simsdecision is dispositive ofthis case.19 There can be no question that apartfrom his alleged misconduct, Williams was engagingin protected concerted activity when in response toBarham's overtures, he went to Barham's home toexplain the union campaign to Barham, solicit hissignature on an authorization card, and enlist Bar-ham's aid, which Barham had already volunteered,in the campaign. It is also clear that Respondentwas aware that Barham attributed misconduct toWilliams in the course of otherwise protected con-certed activity.The critical question is whetherWilliams engaged in the misconduct attributed tohim.While there are some points of contact betweenBarham's statement and Williams' testimony, intheir essentials they are in sharp conflict. AlthoughBarham quit his job with Respondent shortly afterthis incident, the evidence indicates that at least toRespondent's knowledge Barham, and presumablyhis wife, were still living in the area. No evidencewas offered to show that Respondent made any at-Reitz made some reply to Williams' statement which Williams did notprecisely recall Reitz was not questioned about his statements at this timeWilliams testified that at the time he made this statement,he noticed ablank union authorization card lying on Reitz' desk"IWilliams testified that he could not remember what Reitz said Noother witness was questioned about these events17Williams testified that he initially sought to dial 91 or 92 to get an out-side line and may have been confused at the time One number was for aDallas line and the other for Forth Worth He conceded that he might havedialed for the Dallas line instead of Forth Worth" It found it unnecessary to reach questions raised under Section8(a)(3)'"The fact that Williams was a probationary employee does not in anyway diminish the protection afforded him by the ActLapeerMetalProducts Co ,134 NLRB 1518, 1520 518DECISIONSOF NATIONALLABOR RELATIONS BOARDtempt to secure the attendance of Barham or hiswife as witnesses in this proceeding either throughtheir voluntary cooperation or legal process. Thus,as on the day of his discharge, in this proceedingWilliams was not confronted with any witness totestify to his alleged misconduct at Barham's house.Williams' testimony inherently is no less crediblethan Barham's statement, and the overall impres-sion left by his demeanor while he testified wasfavorable.Lacking any opportunity to observeeither Barham or his wife or to hear their responsesto cross-examination. I have credited Williams inhis testimony as to his conversations with Barhamand particularly with respect to the critical circum-stances surrounding his display of the Derringer,finding these facts as already set forth above.Williams admittedly displayed a Derringer whileat Barham's home. However, he did not threatenthe life of Barham or anyone else who got in hisway, as set forth in Barham's statement. Rather inresponse to an inquiry as to what he would do ifBarham removed from his pocket cards signed byother employees, Williams explained that he wouldfirethe tear gas gun and run. This defensiveresponse to Barham's aggressive inquiry was notknown to Respondent at the time of the dischargeand clearly was not the basis for it. It was notmisconduct in the course of protected concertedactivity which would justify discharge. Accordingly,Iconclude that Williams' discharge violated Section8(a)(1) of the Act.20IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices in violation of Section8(a)(1) of the Act, I shall recommend that Respon-dent be ordered to cease and desist therefrom andtake certainaffirmative action designed to effectu-ate the policies of the Act.As I have found that Respondent violated the Actby discharging DeWitt C. Williams on October 10,1967, 1 shall recommend that Respondent be or-dered to offer him immediate and full reinstatementto his former or a substantially equivalent positionwithout prejudice to his seniority and other rights20As the remedy in this case would not be affectedby a findingthat thedischarge also violated Section 8(a)(3) ofthe Act,1 find it unnecessary todecide whether the discharge also violated Section 8(a)(3) ofthe Act, andand privileges and to make him whole for any lossof earnings he may have suffered by reason of hisdischarge by payment to him of a sum of moneyequal to the amount which he normally would haveearned as wages from October 10, 1967, to the dateof the offer of reinstatement, less his net earnings,to which is to be added interest at the rate of 6 per-cent per annum, in accordance with the formula setforth in F. W.Woolworth Company,90 NLRB 289,andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the above findings of fact andthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent, Texstar Plastics Division of Tex-star Corporation, is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.2.SheetmetalWorkers' International Associa-tion, AFL-CIO, Local Union No. 18, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.3.By interfering with employee rights to engagein protected concerted activities by discharging em-ployeeDeWittC.Williams,asfound above,Respondent has engaged in and is engaging in un-fair labor practices affecting commerce within themeaning of Sections 8(a)(1) and 2(6) and (7) ofthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and pursuant to Section10(c) of the Act, I hereby recommend that Respon-dent, Texstar Plastics Division of Texstar Corpora-tion, Grand Prairie, Texas, its officers, agents, suc-cessors,and assigns, shall:1.Cease and desist from:(a)Discharging employees under circumstanceswhich interfere with, restrain, or coerce employeesin the exercise of their rights to engage in con-certed activities.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their rights to self-organization, to formlabor organizations, to joinor assist SheetmetalWorkers' InternationalAssociation,AFL-CIO,Local Union No. 18, or any other labor organiza-tion, to bargain collectively through representativesof their own choosing, and to engage in any otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:therefore whether the motives expressed by Respondent's officials were thetrue motives for the discharge SeeShattuck Denn Mining Corporation v.N L R B, 362 F 2d 466,470 (C A 9) TEXSTAR PLASTICS DIVISION OF TEXSTAR CORP.519(a)Offer DeWitt C. Williams immediate and fullreinstatement to his former or a substantiallyequivalent position without prejudice to his seniori-ty or other rights and privileges previously enjoyedand make him whole for any loss he may have suf-fered by reason of his discharge in the manner setforth in the section of the above Decision entitled"The Remedy."(b)Notifytheabove-namedemployee ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-vice Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d) Post at its Grand Prairie, Texas, place ofbusiness, copies of the attached notice marked"Appendix." 21 Copies of said notice, on forms pro-vided by the Regional Director for Region 16, afterbeing duly signed by Respondent's representative,shallbe posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.2221 In the event that this RecommendedOrder is adopted by the Board,the words"a Decision andOrder" shall be substituted for the words "theRecommendedOrder of a Trial Examiner" in the noticeIn the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt ofAppeals, the words"a Decree ofthe United States Court of Ap-peals Enforcingan Order" shall be substituted for the words "a Decisionand Order "22 In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified toread "Notify said Regional Director, inwriting,within10 days fromthe date ofthis Order, what steps Respondenthas takento complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL offer DeWitt C. Williams im-mediate and full reinstatement to his former ora substantially equivalent positionwithoutprejudice to his seniority or other rights andprivileges andWE WILL make him whole forany loss he may have suffered as a result of hisdischarge.WE WILL NOT discharge employees undercircumstances which interfere with, restrain, orcoerce employees in the exercise of their rightsto engage in concerted activities.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their rights to self-or-ganization, to form labor organizations, to joinor assist Sheetmetal Workers' International As-sociation,AFL-CIO, Local No. 18, or anyother labor organization, to bargain collective-ly through representatives of their own choos-ing, and to engage in any other concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.TEXSTAR PLASTICSDIVISION OF TEXSTARCORPORATION(Employer)DatedBy(Representative) (Title)Note:We will notify the above-named employeeifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-viceAct and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, Room 8A24, Federal Office Building, 819Taylor Street, Fort Worth, Texas 76102, Telephone334-2921.